Citation Nr: 1046405	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for hiatal hernia 
with gastroesophageal reflux and Barrett's esophagus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to 
March 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision in which the RO in 
Cleveland, Ohio awarded a compensable evaluation of 10 percent 
for the service-connected hiatal hernia, effective from 
January 17, 2006, the date of receipt of the Veteran's increased 
rating claim.  

In an April 2008 rating action, the RO recharacterized this 
service-connected disability as a hiatal hernia with 
gastroesophageal reflux and Barrett's esophagus and granted an 
increased rating of 30 percent, effective from January 17, 2006.  
A veteran is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an 
increased evaluation for hiatal hernia with gastroesophageal 
reflux and Barrett's esophagus remains in appellate status before 
the Board. 

The Veteran testified before a decision review officer at a 
hearing conducted at the RO in October 2007.  A transcript of the 
hearing is of record.


FINDING OF FACT

The Veteran's hiatal hernia with gastroesophageal reflux and 
Barrett's esophagus is manifested by persistently recurrent 
epigastric distress with pain, vomiting, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder pain 
productive of considerable impairment of health, but not by 
symptoms of material weight loss and hematemesis, or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for hiatal 
hernia with gastroesophageal reflux and Barrett's esophagus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.113, 4.114, Diagnostic Code (DC) 7346 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of the specific diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

Here, pre-decisional letters dated in January 2006 and March 2006 
complied with VA's duty to notify the Veteran.  Specifically, 
these letters apprised the Veteran of what the evidence must show 
to establish entitlement to the benefit, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  Additionally, 
the March 2006 letter in particular notified the Veteran of the 
criteria for assigning a disability rating and an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the March 2006 correspondence informed the Veteran 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Accordingly, the 
Board concludes that VA has met its duty to notify the Veteran.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.  The Veteran has not identified any additional 
pertinent medical records which have not been obtained and 
associated with the claims folder.  

Pertinent VA examinations with respect to the increased rating 
issue on appeal were obtained in February 2006 and November 2007.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examinations obtained in 
this case are sufficient, as they considered all of the pertinent 
evidence of record, including the statements of the Veteran, and 
provided explanations for the opinions stated as well as the 
medical information necessary to apply the appropriate rating 
criteria.  Thus, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the issue 
adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

Analysis

The Veteran contends that he is entitled to a rating in excess of 
30 percent for his service-connected hiatal hernia with 
gastroesophageal reflux and Barrett's esophagus due to the 
severity and frequency of his symptomatology.  The Board finds 
that the pertinent medical findings, as shown in the examinations 
conducted during the current appeal, directly address the 
criteria under which this service-connected disability is 
evaluated and are, thus, more probative than the subjective 
evidence of complaints regarding the severity of the pertinent 
symptomatology.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
a staged rating is not warranted in this claim.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2010).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.

In this case, the Veteran has been diagnosed with hiatal hernia, 
gastroesophageal reflux, and Barrett's esophagus.  This service-
connected disability is rated as 30 percent disabling under 
38 C.F.R. § 4.114, DC 7346, which evaluates impairment resulting 
from a hernia hiatal.  

Specifically, pursuant to DC 7346, a 60 percent evaluation is 
warranted where there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, or 
other symptoms combinations productive of severe impairment of 
health.  A 30 percent rating is warranted where there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain productive of considerable impairment of health.  A 
10 percent evaluation is warranted when two or more of the 
symptoms for the 30 percent evaluation are present with less 
severity.  38 C.F.R. § 4.114, DC 7346 (2010).

Here, the Veteran was afforded a VA examination in February 2006.  
At that time, he reported heartburn symptoms.  He denied 
dysphagia.  The Veteran reported pyrosis, epigastric pain, and 
chest pain felt one to two times a month.  He denied hematemesis 
or melena.  Reflux occurred at night, approximately once a month.  
Nausea and vomiting occurred once a month after a cough that only 
brought up phlegm.  The Veteran's current treatment involved 
taking medication every day, eating four small meals a day, 
avoiding certain foods, not laying down after meals, and keeping 
the head of the bed elevated.  Physical examination showed that 
the Veteran lost 50 pounds in recent years, but gradually 
regained 20 pounds in the last year.  He was well-nourished.  
There were no signs of anemia or pale mucus membranes.  

The Veteran testified at his October 2007 hearing regarding his 
treatment discussed above.  He reported heartburn and chest pain 
four to five times a week.  He had regurgitation where phlegm was 
brought up 10 to 20 times a day, especially right after a meal.  
He had pain about the mid-chest that radiated to the left 
shoulder and left arm, rated as eight to nine on a scale of one 
to ten (8-9/10).  There was no blood in stools.  He testified 
that he noticed blood in vomit a couple of times.  His medication 
was reported to be about 80 percent effective.  

Thereafter, in November 2007, the Veteran was afforded a VA 
examination.  His current symptoms included epigastric pain, a 
globus sensation, and regurgitation every day after eating.  He 
also reported vomiting about three times a week when food came 
back up into his esophagus.  He denied any dysphagia to solids or 
liquids, hematemesis, or melena.  He did have bright red blood 
per rectum several years ago.  His condition affected his 
activities of daily living by having to elevate the head of his 
bed, avoidance of spicy foods, having to take medications every 
day, and dietary changes that included eating four small meals a 
day rather than three large meals.  Examination revealed weight 
gain.  He was well-nourished.  

Treatment records dated through February 2009 do not show 
symptoms of pain, vomiting, material weight loss and hematemesis, 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.

Here, based on a review of the evidence, the Board finds that a 
rating in excess of 30 percent is not warranted at any time 
during the pendency of this appeal.  Although the Veteran has 
reported pain and vomiting, the evidence does not show material 
weight loss and hematemesis, melena with moderate anemia, or 
other symptoms combinations productive of severe impairment of 
health.  Indeed, both VA examiners determined that the Veteran 
was well-developed, well-nourished, and alert; had normal 
nutrition; and showed no signs of weight loss or anemia.  
Additionally, the November 2007 examiner determined that the 
Veteran was not in distress.  Moreover, the Veteran specifically 
denied hematemesis or melena at both examinations.  Accordingly, 
the total medical evidence of record has not shown that the 
Veteran's symptoms are productive of severe impairment of health.  
The Board concludes, therefore, that the evidence of record does 
not support the criteria required for the next higher rating of 
60 percent for this service-connected disability.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the hiatal hernia with gastroesophageal 
reflux and Barrett's esophagus disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the 
Veteran's hiatal hernia with gastroesophageal reflux and 
Barrett's esophagus disability has an adverse effect on 
employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable, as a result of his service-connected hiatal hernia 
with gastroesophageal reflux and Barrett's esophagus.  Thus, the 
question of entitlement to a total disability rating based on 
individual unemployability due to this service-connected 
disability has not been raised.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 30 percent for hiatal hernia 
with gastroesophageal reflux and Barrett's esophagus is denied.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


